 1                                                           District Judge Richard A. Jones
 2
 3
 4
 5
                                 UNITED STATES DISTRICT COURT FOR THE
 6                                WESTERN DISTRICT OF WASHINGTON
                                             AT SEATTLE
 7
 8
         KARIM HUSSEIN ABDELHAI                      CASE NO. 2:19-cv-01610-RAJ
 9       ABDELSALAM,
10                                 Plaintiff,
                                                     Stipulated Motion to Remand
11                          v.                       and Order
12       KENNETH T. CUCCINELLI, Acting
         Director, United States Citizenship
13       and Immigration Services; CHAD F.
14       WOLF, Acting Secretary, U.S.
         Department of Homeland Security; 1
15       CYNTHIA MUNITA, Field Office
         Director, United States Citizenship
16       and Immigration Services,
17                                 Defendants.
18
19             Plaintiff Karim Hussein Abdelhai Abdelsalam and Defendants stipulate and
20
     move under Local Civil Rules 7(d)(1) and 10(g) to remand this case to United
21
     States Citizenship and Immigration Services (USCIS) for prompt adjudication of
22
23 Plaintiff’s N-400 Application for Naturalization. In support of this motion, USCIS
24 represents that it will adjudicate Plaintiff’s N-400 Application within seven days of
25
26
27  Chad F. Wolf became Acting Secretary of the U.S. Department of Homeland
     1

   Security on November 13, 2019. He is automatically substituted as a party under
28 Federal Rule of Civil Procedure 25(d).

         STIPULATED MOTION TO REMAND AND ORDER - 1                     UNITED STATES ATTORNEY
         (2:19-cv-01610-RAJ)                                          700 STEWART STREET, SUITE 5220
                                                                        SEATTLE, WASHINGTON 98101
                                                                              (206) 553-7970
 1 the date on which the Court enters an order dismissing this action and remanding
 2 the case. The parties therefore believe that a remand to USCIS will allow for the
 3
     most expeditious resolution of this matter.
 4
 5         Accordingly, the parties stipulate that this case is DISMISSED without

 6 prejudice and with leave to refile if necessary, and is REMANDED to USCIS for the
 7 purpose of adjudicating Plaintiff’s N-400 Application for Naturalization within
 8
     seven days after the date of the Court’s dismissal. The parties shall bear their
 9
10 own costs and attorney’s fees.
11                                               Respectfully submitted,
         s/ Meena P. Menter
12                                               BRIAN T. MORAN
         MEENA P. MENTER
                                                 United States Attorney
13       Menter Immigration Law PLLC
         8201 164th Ave. NE, Ste. 200
14                                               s/Kyle A. Forsyth
         Seattle, WA 98052
                                                 KYLE A. FORSYTH, WSBA #34609
15       Phone: 206-419-7332
                                                 Assistant United States Attorney
         Fax: 206-407-2594
                                                 United States Attorney’s Office
16       Email: Meena@meenamenter.com
                                                 700 Stewart Street, Suite 5220
17                                               Seattle, Washington 98101-1271
                                                 Phone: 206-553-7970
18                                               Fax:     206-553-4067
19                                               Email: kyle.forsyth@usdoj.gov

20
21
           IT IS SO ORDERED.
22
           DATED this 20th day of November, 2019.
23
24
25                                                 A
26                                                 The Honorable Richard A. Jones
27                                                 United States District Judge

28

     STIPULATED MOTION TO REMAND AND ORDER - 2                        UNITED STATES ATTORNEY
     (2:19-cv-01610-RAJ)                                             700 STEWART STREET, SUITE 5220
                                                                       SEATTLE, WASHINGTON 98101
                                                                             (206) 553-7970
